﻿
Mr. President, warm felicitations are due you on your well-deserved election. This is not just a testimony to the high esteem in which the Assembly holds you; it is also a reflection of the confidence reposed in Malta by the world community. Your predecessor, Mr. Joseph Garba, deserves our appreciation. We was firm and disciplined as well as gentle and generous. We performed his task with distinction. We has brought honour to himself and to his country, Nigeria.
Tributes are also owed Secretary-General Javier Pérez de Cuellar. His relentless guest for peace and his tireless endeavours for development have justly won high praise.
The expansion of the United Nations family attests to its credibility. We welcome Liechtenstein in our midst. We look forward to its active participation in our affairs.
We meet at a complex time. It may not be the end of history, as some believe. On the contrary, we are on the threshold of a new epoch. Euphoria over the end of the cold war must not give way to complacency. Challenges and opportunities are both in prospect. These must be met and seized. The emerging scenario is not unmixed with danger for the weaker and poorer States. Our concern remains paramount that their political and economic interests be taken into account. We cannot allow them to be compromised by regional hegemonism.
Doubtless great-Power rapprochement is a most positive development. We welcome it. But we must remain on guard that this is not perceived as a licence to unleash new disruptive tensions. Heady political and economic transformations are under way in Europe. These carry an immense potential for the good. The resulting peace dividends could be replicated worldwide. However, these changes can impinge on the world in yet unknown ways. These could lead resources and investments away from the developing world. These could also result in the creation of large insular economic blocs from which the weak and the poor would be excluded. There are fears that in the new world order terrorism would be more rampant. It is to be hoped that none of this will happen. We must encourage the positive counter-forces. These have called for openness, not separateness; tolerance of differing values; dialogue divorced from ideology; and co-operation based on consent. The problems of the world require a concerted response. We are becoming increasingly convinced that only the United Nations can fashion this, through co-operative management and collective security. 
It is possible that the aspirations of the founding fathers of the United Nations, enshrined in its Charter, will yet be realized. Together, we must work to eliminate the root cause of war, eradicate poverty, tackle indebtedness, reverse environmental degradation, fight drug abuse, and foster social progress. This may seem an ambitious agenda of high aims, but the vigour of our societies can be preserved only through the tireless pursuit of noble goals.
Our hopes for a stable decade were shattered by the jolt from the current Gulf crisis. The United Nations has condemned the invasion and annexation of Kuwait. It has called upon Iraq to vacate the annexed territories and to restore the legitimate Government of Kuwait. Bangladesh is steadfastly committed to upholding the United Nations resolutions. We cannot compromise on the vital principles involved. All peace-loving nations have a major stake in preserving the sovereignty, security, political independence and territorial integrity of any State in the international community. These principles are ingrained in our Constitution. We cherish them, and hold them very dear.
It was on the basis of these considerations that we sent a contingent of troops to Saudi Arabia, at the kingdom's request. Its role would be purely defensive. Our national Parliament endorsed this decision by a unanimous resolution. This step was considered to be supportive of the cause of peace and stability in the region, and of the broader interests of the Islamic community as a whole.
Meanwhile, the world confronts the tormenting trauma of a vast humanitarian problem. Several hundred thousand expatriates, eager to return home, are stranded in the region. Their plight is one of the utmost misery. Bangladesh was among the first countries to urge on the United Nations system the need to activate itself in the repatriation process. This has since been developed into a remarkable triumph of orderly organization by this body. I myself travelled to Turkey and Saudi Arabia to encourage the process. The neighbouring countries, despite their acute constraints, have rendered unstinted assistance. Our gratitude to them is unbounded. Our tributes extend to the relevant United Nations agencies - in particular, to the United Nations Disaster Relief Organization, the Red Cross and Red Crescent societies, the International Office of Migration, and the non-governmental organizations. I must make a special mention of the donor countries, which have provided most generous financial assistance. Much more remains to be done. The responsibilities of Prince Sadruddin Aga Khan, the Secretary-General's Special Representative, will be onerous. I have no doubt he will discharge them with his usual skill and wisdom.
The impact of the crisis on the global economy is great. For the fragile economies of the developing world - in particular, of the least developed countries - the consequences are disastrous. For Bangladesh, these take the form of the cost of repatriation and rehabilitation, loss of remittances, a cut-back in export earnings, the high cost of petroleum and petroleum products, and constriction of development projects. For a least-developed country like Bangladesh this is a problem of immeasurable proportions.
Nevertheless, we take solace from the unity and determination of the world community to act together. The super-Powers are displaying an extraordinary cohesion. We fervently appeal to the fraternal people and Government of Iraq to heed our appeals. They must rescind their illegal annexation and resolve their original differences with Kuwait by peaceful means. Bangladesh stands committed to supporting any move in this direction. In this respect, we would welcome any meaningful initiative by the Islamic Conference and the Muslim community as a whole.
The agreement between Iran and Iraq finally to settle their long-standing conflict is a development we joyously welcome. It is our hope that this will result in a durable settlement that will ultimately pave the way for stability in the region. The task of reconstruction and rehabilitation must now be the sole focus of concentration in the Gulf. This is why the recent events in the area are all the more saddening.
With regard to the Middle Eastern region, we are alarmed by Israel's increased intransigence. The prevalent unstable situation is rendered more dangerous by Israel's negative posture on any move to find a just and durable solution to the issue of Palestine. Let me unequivocally declare that Bangladesh's commitment to the Palestinian cause is unflinching. We condemn Israel's provocative action in settling Jewish immigrants in the occupied territories. We consider reprehensible their atrocious repression of the glorious intifadah. Israel's control of the West Bank, Gaza and the Golan Heights clearly rest on force, and must cease. Israel must withdraw from all territories illegally occupied since 1967. The inalienable national rights of the Palestinian people, including a State of their own with Jerusalem as its capital, must be restored. In this connection, we reaffirm our call for the early convening of an international peace conference with the participation of all States, including the Palestine Liberation Organization, on an equal footing.
Despite significant advances towards a political solution, the Afghans continue to suffer. Millions of refugees are yet to return home in safety and honour. The continued induction of weaponry into the area and civil strife have retarded the immense task of rehabilitation and reconstruction. Settlement of the problem calls also for a truly representative broad-based Government reflecting the popular will. The Afghan people must determine their own destiny. They must be able to choose their own Government without any outside intervention or interference. We must ensure the preservation of the sovereignty, territorial integrity and political independence of Afghanistan, and its non-aligned and Islamic character.
On Cambodia, we hail the agreement just reached. The Cambodian people have suffered too long, too painfully. We are fully aware, however, that despite this historic step many obstacles remain and must be overcome. Our commitment to a solution does not lie in words alone. From the outset Bangladesh has offered to support the United Nations peace efforts in tangible terms through the contribution of civilian and military personnel. I firmly reiterate this offer today.
In our own region - South Asia - the escalation of tensions between Pakistan and India concern us deeply. I urge the leaders of the two countries to exercise maximum restraint. I hope the process of constructive dialogue, recently initiated, can have positive results. Bangladesh remains committed to developing close ties with all our neighbours on the basis of justice, equality, mutual benefit and respect for international law. We have great confidence in the viability of the South Asian Association for Regional Co-operation. Four consecutive summits have testified to the success of that organization in fulfilling its socio-economic mandate. It has also acted as a harmonizing political force. We look forward to the fifth summit, scheduled to be held in the Maldives in November this year.
In divided Cyprus, despite intensification of the search for a solution between the leaders of the Greek and Cypriot communities, an overall settlement has proved elusive. However, possible options for resolution have emerged that could safeguard the legitimate interests and could meet the concerns of both communities. These merit close examination. Our hope is that ultimately they will come to fruition. Similarly, it is our fervent hope that the renewed contacts and recent initiatives between the two Koreas will lead to reconciliation and an acceptable solution. 
We support the United Nations role in Central America promoting the practical realization of the various agreements reached. In particular, the United Nations efforts in organizing and monitoring the implementation of those agreements deserves praise. We are encouraged by the leadership in the quest for peace provided by the Heads of State and of Government of the region.
In Africa too, there is discernible forward movement, of which Western Sahara is an example. The Organization of African Unity (OAU) is actively involved there with United Nations support. Institutionalized co-operation among the Maghreb countries is a hopeful sign that the issue may finally be resolved.
Epoch-making changes are also taking place in southern Africa. The independence of Namibia, the release of Nelson Mandela, the lifting of the state of emergency and the promise of reforms by President De Klerk are welcome; yet, the daily blood-letting in that unfortunate land is a painful reminder of South Africa's woes. Apartheid is yet to be dismantled. Our struggle, and the active involvement of the United Nations, must continue until such time as South Africa transforms itself into a democratic, multiracial State.
In the world today, no region, no country and no people is too far away. Our hearts go out to the Liberians in their suffering. The world must do more to alleviate their miseries. We must make all efforts to bring about peace in the troubled country.
We are heartened by the recent successes in the areas of arms control and disarmament; we would mention the super-Power agreements in particular. However, we must bear in mind that weapons and conflicts feed one another. Guns will proliferate if the need for them exists. Therefore, disarmament cannot truly succeed unless we resolutely alter the current global milieu. Time and again, Bangladesh has stressed its commitment to general and complete disarmament. Peace dividends must be devoted to development. 
Our position is evident in our conviction that the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) is vital to the maintenance of global peace and security. We would call upon the nuclear-weapon States to enter into substantive negotiations for a comprehensive test-ban treaty. Also, they must assure and strengthen positive and also negative security guarantees against the use or threat of use of nuclear weapons against non-nuclear-weapon States. We highlighted our concerns about these issues at the recent Fourth NPT Review Conference. We believe that sufficient groundwork has been laid for our efforts to achieve these fundamental goals before the 1995 review and extension conference.
We consider the establishment of nuclear-weapon-free zones and of zones of peace to be amongst the measures which are integral to a non-proliferation regime. There is also an urgent need to address conventional disarmament. Competition among neighbours in this can have, indeed has had, disastrous consequences. The work of the Ad Hoc Committee on the Indian Ocean must resume, with all States participating. We must concentrate on holding the conference in Colombo as soon as possible.
Recent events have poignantly demonstrated that the roots of conflict most often lie in economic causes. Over past years, there has been growing anxiety about the decline in the course of development. Substantive factors and attitudes combined to aggravate the situation· Mutual accusations and sterile debate between the developed and the developing world led to stagnation and even to deterioration in the situation in the latter. The economic and technological gap between the rich and the poor countries widened. Many developing countries tried to follow the prescription for structural adjustment, at great cost and with great hardship. Collapsing commodity price structures, volatile exchange rates, the shrinkage of aid in real terms, growing indebtedness and diminishing purchasing power threaten to suffocate the developing economies. 
Against this backdrop, we welcome the results of the eighteenth special session of the General Assembly, which forged a new global consensus on ways to promote meaningful co-operation. There are substantial opportunities to spell out the elements of this consensus in formulating the International Development Strategy for the current decade, to be adopted by the General Assembly this session.
The results of the recently held Second United Nations Conference on the Least Developed Countries will be a key supplementary factor. The outcome of the Conference, though falling short of expectations, was in many ways a success. Here I must commend the very positive role played by President Mitterrand and his great country, France. On the critical issues of increased resource flows, external debt, market access for least-developed-country (LDC) products, and commodity-related questions, some progress was achieved. There must now be all-out efforts, both on the part of the donors and by the LDCs, fully to implement the new plan of action. Given the current turbulence in the international scene and the dire impact on that scene of the Gulf crisis, the development of the LDCs will remain an uphill task. Consequently, focus on their problems must be sharpened.
We look forward with keen anticipation to the 1992 United Nations Conference on Environment and Development. Bangladesh is actively participating in the preparatory process, which is under way. The Conference must produce results that will assist countries, particularly in the developing world, to meet their obligations. We hope the proposed conventions on climate change and on the protection of biodiversity will soon be ready for signature.
A mainstay of the consolidation of global peace, development and security is the effort to strengthen the rule of international law. I attach special significance, therefore, to the proclamation of the 1990s as United Nations Decade of International Law. Priority must be accorded to strengthening the world law-of-the-sea order, the completion of provisions governing non-navigational uses of international watercourses, and to formulating a legal regime for the environment.
Of paramount importance, in the final analysis, is the enhancement of human worth. The rules that constitute the corpus of human rights must be given meaningful definitions. Human rights are inseparably enmeshed with the right to development. Today, a billion people barely survive on the margin of existence. They cannot be, must not be, denied their most basic, most fundamental right, the right to a decent life. We must ensure that right in this, the last decade of this present millennium. Their journey into the next century must be led by a beacon of hope.
In this, the United Nations can, and indeed must, be of assistance. In this forum, let us adopt some resolutions unanimously. Let us resolve to face the future together, in friendship and fraternity. Let us harmonize the dictates of individual national interests with those of global needs. Let us balance the imperatives of self-reliance with those of collective endeavour. Let us strengthen global security so as to face together the dangers that may imperil us. Let us work together in earnest to resolve our differences, so that these in the end do not defeat us.
This is our common dream. It is also one that, should we so desire, can be turned into a reality.
